DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zweben et al. (US 4,888,247).
Regarding claims 1-4, Zweben teaches heat conducting laminates (“a manufactured part”) (Col. 1, Lines 8-10). The laminates include alternating layers of a polymer matrix (“3-D printable material”) and layers of a metal (“interlay material”) (Col. 4, Lines 58-65). Figure 2 illustrates the alternating arrangement in which layers 50, 52, 54, 56, 58 being metal are bonded to polymer matrix layers 60, 62, 64, 66, 68 and 70 (“a base layer of 3-D printable material, and a plurality of pairs of alternating layers disposed on the base layer of 3-D printable material, each pair including: a layer of interlay material; and another layer of 3-D printable material printed on the layer of interlay material”) (Col. 16, Lines 27-48). The polymer matrix may be formed from any polymer material that can withstand transfer of heat while maintaining its integrity (Col. 7, Lines 31-57). The metal layers may be formed from materials such as copper in the form of sheets, films or foils (Col. 5, Line 63-Col. 6, Line 17). Furthermore, the materials listed in applicant’s specification for the 3-D printable material of claim 1 may include any resin material and the material for the interlayers may include copper mesh or foil (Pg. 2, Paragraphs [0024]-[0026]). The materials of the polymer matrix and the metal layer overlap with those of the 3-D printable material and the interlay material and, therefore, the metal layer would impart properties to the laminates not provided by the polymer matrix, including the properties of conductivity, rigidity and strength as required by claims 2-4. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Additionally, each of the layers may be combined through the use of the application of heat and pressure (“to fuse the layer of interlay material and another 3D printed layer with a previous 3D printed layer”) (Col. 13, Lines 42-48).
With respect to the limitations regarding the base layer and subsequent layers being 3-D printed, the examiner notes this limitation is a product-by process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. In the instant case, the final product of claim 1 appears to be a base layer of 3D printable material and alternating layers of an interlayer and a 3-D printable material layer in which the interlayer materials provide a property not addressed by the layers of 3-D printable material. In other words, regardless of whether the layers are 3D printed or laminated, there is no distinction to the final product and Applicant has not specifically pointed out why a 3D printed base layer vs. a laminated layer are structurally different. This final product is taught by Zweben as discussed above. Therefore, although Zweben is silent with respect to the layers of 3-D printable material being 3-D printed, Zweben still teaches each of the structural limitations of the manufactured part and anticipates the final product of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zweben et al. (US 4,888,247) as applied to claim 1 above, and further in view of Pettit (US 5,567,535).
Regarding claim 5, Zweben teaches the laminates as discussed above with respect to claim 1.
Zweben is silent with respect to the layers of metal being porous and the layers of polymer matrix penetrating the layers of metal to fuse the layers together.
Pettit teaches a fiber/metal composite comprising at least two layers of metal and one layer of fiber and the metal layers are provided with staggering metal breaks which allow for maximizing the bond engagement with the adjacent fiber layers (Col. 1, Lines 34-58). These metal splices are further taught to locally increase the joint strength where the splice is located (Col. 3, Lines 11-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminates of Zweben, which are formed from alternating layers of metals and polymer matrices bonded together by heat and pressure, such that the metal layers are provided with breaks or splices in order to sufficiently reinforce the bonds between the metal and polymer layers when the heat and pressure is applied as taught by Pettit.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zweben et al. (US 4,888,247) as applied to claim 1 above, and further in view of Henry et al. (US 8,354,170).
Regarding claim 6, Zweben teaches the laminates as discussed above with respect to claim 1.
Zweben is silent with respect to the metal layers having an outer dimension that is less than that of the polymer layers such that the layers of polymer encapsulate the metal layers.
Henry teaches elastomeric matrix composites having rigid reinforcements distributed throughout (Col. 1, Lines 13-16). The elastomeric matrix with the rigid reinforcements provides flexible composites while still having sufficient stiffness properties (Col. 1, Lines 20-58; Col. 2, Lines 13-19). The elastomeric matrix and rigid reinforcements, which may be metallic materials, are formed in an alternating fashion (Col. 3, Lines 28-29; Col. 3, Lines 48-52). Additionally, the elastomeric matrix encapsulates the rigid reinforcements (Col. 9, Lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the laminates of Zweben such that the metal layers are formed as rigid reinforcements that are encapsulated by the polymer materials, forming a polymer matrix, in order to provide sufficient flexibility and maintain stiffness properties as taught by Henry. 

Response to Arguments
Applicant's arguments filed 8/24/2022 in an After-Final Response have been fully considered but they are not persuasive. The arguments and the response submitted in the Advisory Action dated 9/9/2022 have been recreated below. 
Applicant argues that Zweben fails to teach the amended limitation of “another 3D printed layer of 3D printable material printed on the layer of interlay material to fuse the layer of interlay material and the another 3D printed layer with a previous 3D printed layer” such that Zweben requires an adhesive layer in order to bond the layer of polymer matrix to the layers of metal. 
The examiner recognizes the use of an adhesive in order to bond the various layers in Zweben, however, the use of this adhesive is optional (Col. 6, Lines 37-40). Additionally, each of the layers may be combined through the use of the application of heat and pressure which one of ordinary skill in the art would appreciate as teaching the limitation of the layers being fused together when the adhesive is not present (Col. 13, Lines 42-48). As such, the examiner contends that Zweben teaches the newly presented limitation of “another 3D printed layer of 3D printable material printed on the layer of interlay material to fuse the layer of interlay material and the another 3D printed layer with a previous 3D printed layer” such that the layers of Zweben are bonded together by means of heat and pressure without the use of an adhesive. 
Furthermore, claims 5 and 6 are rejected further in view of Pettit and Henry, respectively, as discussed above. 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783